DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on June 08, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0167170 A1 to Terasaki et al. (“Terasaki”).										As to claim 1, Terasaki discloses a copper/titanium/aluminum bonded body in which a copper member (222) made of copper or a copper alloy and an aluminum member (223) made of aluminum or an aluminum alloy are bonded via a titanium layer (25), wherein an intermetallic compound (16) containing Cu and Ti and an intermetallic compound unformed part which is a part free of formation of the intermetallic compound (16) are formed at a bonded interface of the copper member (222) and the titanium layer (25), and a maximum value of a length Li of the intermetallic compound unformed part along the bonded interface is 20 μm or less in the bonding interface of the copper member (222) and the titanium layer (25), and a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface (See Fig. 1, Fig. 3, Fig. 11, Fig. 14, ¶ 0003, ¶ 0004, ¶ 0058, ¶ 0118, ¶ 0119, ¶ 0121, ¶ 0122, ¶ 0124, ¶ 0125, ¶ 0128, ¶ 0129, ¶ 0183) (Notes: the limitation “bonded” is defined as to connect or bind by DICTIONARY.COM, where no physical/direct contact is specified. Further, the limitation “20 μm or less” and “0.16 or less” defining/limiting the “unformed part” is met by having a continuous intermetallic compound at the bonded interface).		As to claim 4, Terasaki discloses an insulating circuit substrate comprising: a ceramic substrate (11); a circuit layer (above 11) provided on one surface of the ceramic substrate (11); and a metal layer (below 11) provided on the other surface of the ceramic substrate (11), wherein the circuit layer (above 11) and the metal layer (below 11) are the copper/titanium/aluminum bonded body according to claim 1 (See Fig. 11, Fig. 14).											As to claim 6, Terasaki discloses a power module comprising: the insulating circuit substrate according to claim 4; and a power semiconductor element (3) bonded to one surface side of the circuit layer (above 11) (See Fig. 11. ¶ 0003, ¶ 0004, ¶ 0183).		As to claim 8, Terasaki discloses an LED module comprising: the insulating circuit substrate according to claim 4; and an LED element (¶ 0003) bonded to one surface side of the circuit layer (above 11) (See Fig. 11. ¶ 0003, ¶ 0004, ¶ 0183).	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0167170 A1 to Terasaki et al. (“Terasaki”) as applied to claim 4 above, and further in view of JP 2017-224656 A to Ito et al. (“Ito”). The teaching of Terasaki has been discussed above.					As to claim 10, although Terasaki discloses the insulating circuit substrate according to claim 4 (See Fig. 11, Fig. 14), Terasaki does not further disclose a thermoelectric module comprising: the insulating circuit substrate according to claim 4; and a thermoelectric element bonded to one surface side of the circuit layer.		However, Ito does disclose a thermoelectric module comprising: the insulating circuit substrate according to claim 4; and a thermoelectric element (TECHNICAL-FIELD) bonded to one surface side of the circuit layer 	(See Description).				In view of the teaching of Ito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Terasaki to have a thermoelectric module comprising: the insulating circuit substrate according to claim 4; and a thermoelectric element bonded to one surface side of the circuit layer because the thermoelectric element requiring optimal heat dissipation disposed on the insulating circuit substrate can achieve satisfactory performance through the insulating circuit substrate (See Description).	
Claims 1, 4, 6, 8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5725061 B2 to Nagamoto et al. (“Nagamoto”) in view of U.S. Patent Application Publication No. 2016/0167170 A1 to Terasaki et al. (“Terasaki”) and WO 2017/213207 A1 to Kishimoto (“Kishimoto”) (EP 3 471 517 A1 as English Equivalent).												As to claim 1, although Nagamoto discloses a copper/titanium/aluminum bonded body in which a copper member (13B) made of copper or a copper alloy and an aluminum member (13A) made of aluminum or an aluminum alloy are bonded via a titanium layer (15) (See Fig. 1, Fig. 2, Fig. 3, Fig. 5, ¶ 0022, ¶ 0023, ¶ 0024, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0031, ¶ 0042), Nagamoto does not further disclose wherein an intermetallic compound containing Cu and Ti and an intermetallic compound unformed part which is a part free of formation of the intermetallic compound are formed at a bonded interface of the copper member and the titanium layer, and a maximum value of a length Li of the intermetallic compound unformed part along the bonded interface is 20 μm or less in the bonding interface of the copper member and the titanium layer, and a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface.							However, Nagamoto does disclose Ti atoms are diffused in the copper member (13B) (See Fig. 5, ¶ 0042). Further, Terasaki does disclose wherein an intermetallic compound (16) containing Cu and Ti is formed at a bonded interface of the copper member (12) and the titanium layer (15) (See Fig. 1, Fig. 3, Fig. 11, Fig. 14, ¶ 0003, ¶ 0004, ¶ 0014, ¶ 0016, ¶ 0052, ¶ 0058, ¶ 0159, ¶ 0183) and Kishimoto does disclose wherein an intermetallic compound (¶ 0018) containing Cu and Ti and an intermetallic compound unformed part (not l1/l2) which is a part free of formation of the intermetallic compound (¶ 0018) are formed at a bonded interface, and a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part (not l1/l2) along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface (See Fig. 1, ¶ 0018, ¶ 0027, ¶ 0028, ¶ 0030).		In view of the teachings of Nagamoto, Terasaki, and Kishimoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nagamoto to have wherein an intermetallic compound containing Cu and Ti and an intermetallic compound unformed part which is a part free of formation of the intermetallic compound are formed at a bonded interface of the copper member and the titanium layer, and a maximum value of a length Li of the intermetallic compound unformed part along the bonded interface is 20 μm or less in the bonding interface of the copper member and the titanium layer, and a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface because Nagamoto already teaches the Ti atoms are diffused in the copper member, where such a diffusion forms the intermetallic compound to enhance the bonding between the copper member and the titanium layer (See Nagamoto ¶ 0042 and Terasaki ¶ 0014, ¶ 0016). Lastly, Kishimoto teaches it would have been preferred to have a high ratio of the bonding part with the intermetallic compound to the bonding area such that it would have been obvious to have and a maximum value of a length Li of the intermetallic compound unformed part along the bonded interface is 20 μm or less in the bonding interface of the copper member and the titanium layer, and a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface to secure bondability and durability (See Kishimoto  Fig. 1, ¶ 0027, ¶ 0028, ¶ 0030).									As to claim 4, Nagamoto discloses an insulating circuit substrate comprising: a ceramic substrate (11); a circuit layer (above 11) provided on one surface of the ceramic substrate (11); and a metal layer (below 11) provided on the other surface of the ceramic substrate (11), wherein the circuit layer (above 11) and the metal layer (below 11) are the copper/titanium/aluminum bonded body according to claim 1 (See Fig. 1).												As to claim 6, Nagamoto discloses a power module comprising: the insulating circuit substrate (11) according to claim 4; and a power semiconductor element (3) bonded to one surface side of the circuit layer (above 11) (See Fig. 1, ¶ 0031).			As to claim 8, Nagamoto in view of Terasaki discloses an LED module comprising: the insulating circuit substrate according to claim 4; and an LED element (¶ 0003) bonded to one surface side of the circuit layer (above 11) (See Terasaki Fig. 11. ¶ 0003, ¶ 0004, ¶ 0183).									As to claim 12, Nagamoto further discloses wherein the aluminum member (13A) and the titanium layer (15) and the titanium layer (15) and the copper member (13B) are solid phase diffusion bonded, respectively (See Fig. 5, ¶ 0027, ¶ 0028).			Further regarding claim 12, the limitation “are solid phase diffusion bonded” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).			The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	
As to claim 13, Nagamoto further discloses wherein a AI-Ti-Si layer (16) is formed between the aluminum member (13A) and the titanium layer (15) (See Fig. 3, ¶ 0028, ¶ 0029).												As to claim 14, Nagamoto further discloses wherein a thickness of the Al-Ti-Si layer (16) is 0.5 μm or more and 10 μm or less (See Fig. 3, ¶ 0029).				As to claim 15, Nagamoto in view of Terasaki and Kishimoto further discloses wherein a minimum value of the length Li of the intermetallic compound unformed part along the bonded interface is 4 μm or more (See Terasaki ¶ 0159 and Kishimoto ¶ 0028) (Notes: the unformed part is observed in a particular region such that 12% of 40 μm is 4.8 μm).											As to claim 16, Nagamoto in view of Terasaki and Kishimoto further discloses wherein the ratio ∑Li/∑L0 is 0.05 or more (See Kishimoto ¶ 0028).	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered
but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on June 08, 2022 have been fully considered but they are not persuasive. Applicant argues “and that Terasaki does not disclose the intermetallic compound unformed part is formed at the bonded interface.” This is not found persuasive because the limitation “unformed part” is defined by the limitation “20 μm or less/0.16 or less”, where the unformed part includes “0 μm” or suggests the continuous intermetallic compound. It is clear the limitation includes a lower boundary of “0 μm” such that Terasaki meets the claimed limitation.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Hine et al. (US 2018/0166411 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815